OFFICE   OF THE ATTORNEYGENERAL   OF TEXAS
                   AUSTIN
Xonorabli: Geo. A. IS&&,      page 2



        of said rsspective oouutias md defined road dtitrfots,
        for the mmosoe       856 uses mors msairioallr      set rorth
        i;z this A&; includiq       tiif2payme&    of ~r~inkpal, interest
        and sinkir.~ fuhd requirements of all eligible        obUgations
        maturing    an ar;S Proip Se&ember 1, 1949, to tind jni$ludi.ng
        August 31, 1941, an6 eaoh year thereafter until all euah
        eli *a1bl e oblizatlons sre fully mid: and the monevs
        co&g      into t%e oredit of Lix,e-c&mt~~    and road M.&&at
        hi&way fuuL with the State Treasurer and all mneys
        rtaalnlng the:.eiu from the prepious year shall be reaeived
        and h%ld by him as ex-OffiOiO'!bV3~Urer         Of the oOuati%8
        a02 defined road Uistriots and shall first be eubjeot to
        tie appropriation for the payment of interest, prluaipal
        unit sinkirig  Amd maturing     rmi   time to tims on gaitI
        eligible obligations end then for'the other uses spaolfied
        anii permitteE in this Act.'        (Cnosrssoriug ours)

            Clearly t&is seotiotl of c:?g Rot oan be oo~M~~ed as
an'apDroQrlatlon or the funds allocated to the Eoard of County
and District 2oad IqIebtednsas.     It is equally as plain that
suehap2ropriation    is for the bienaiuin begiming September 1,
1939, and ondin:; A:qust 31, 1941, fmd t%t the Zuads 60 appro-
priated are rFrst 'co be used for the purpose of paying 9rihoL
pal, iuterest end siaking Wud rsq+.lre~nte of .eJ.l&lJ.gible
obligations  mutwtia   on and fran 3e~ptmntvsr   3.. lW9,    to and
in~ludlng August211, LQ4l     i-   .P      it i           iIll
%hat suoh ob&igations a@ &it%?$&qnt             L”y&$%       Si” 1941,
can rsaelte  no further aasletanaa   frown th& Aatb    until    &he
Legialatum   has spea$fiaa$ly  appropriated funds therefor.
Otherwise, .tha appropriation  wOuld be for a psriod      of time
longer than tno ~~sre in tlolationof      Section 6 of Artisle VIII
of t21eConstitution of Texas,~which reads as followed.

               Wo money sW2    be drawn from the Treamxybut   ia
        pursuauoe of apeai~ie appxo&aLions    madeby 1%; nor
        shall any appropriation of money be mQie for a longer
        ter;i:than two years exoept by the first leglslaturo to
        aasomble under this Constitution whiah xay nrake the
        necessary appropriations to aarry on t&3 L;cqermont
        until the aasenblage of' tixeSixteenth Legislatureta

&Ulifeotly, then, sukM&mtion   j of 3eotiou'zJ oftbs bill,
beiq an ap,propriation m+asur%, canaot last loa~@Z thm   t?w
irp   3113, tbrefore, expires by its own term on .August 31,
    .
            2x purpose of 11. il. 688 a:i& its predecessors is
clesxly deolardt in Soation 1. It    iS f3X~re08ly d8clhl-8CttG
be t!ke ?olioy of the state to take over, acquire, purchase
and retain the interest and ewiti::s of the various    czountios
ad  defined road districts  in and to the higlmays not pre-
vious&y   taken   over,   aaqvired   and   purchased,          consti.txting
a part of the system of deafgnated State iZi$hwl&ys,and it
is determined that tha further provision of tlr, hct should
constitute fair, just and quitable ooqensa@en,      repayment
and reimbursement to said couhtles and Qefined mad &i,stri.ots
iGr their.ai8 aud assistance to t&/State in the Oonstruotion
of State Highways, and thit suoh provisions would fully &is-
charge l3ae legally iraplied obligation of the State to 80 oom-
pensate, repay  aila reimburse the agencies oft&3 Sta$e  r0r
ezpenses inourred at the itistanoe and solicitation of the
State, as well.aa for expjnaes inourrcd for the benefit of
the State. !i'heauooeeding ;?rovieions sat up the machixierg
for carrying out that aealared polio,-.

            He are of the opinion tha? the purgose Of House
5i.11 688 was lrerely to fix the metho& of attalui.lc the
objeotlves declareir in Motion 1, and that Seotion 0, sub-
se&ion j thereof,    oonstituted the as>rogriation of funds
necessary to effectuate its lxoviaions for the biennium
beginnin=, September~l, 1959, and endins hugust 31, 1943..

            It eannot be said that the purposes of the Aot
nay not yet be aarried out thou& we mist hoid that no
appropriation of funds has bean aabe for such purposes
for the hext biennium.

                A statute oannot be repealed by non4&       unless
acooqauied       by tlta eatablishmnt  of an opl;oslte~legislative
policy ox by the.anactmnt        of irreconcilablastatutea    or
by elimination of the object of the statutes,-’       Sale 5E Cd,,
page 920. House 3111 6SO beaosles inqerative by reason of
the failum of fun&s with whioh to aarry out && purpose.
It 'is our opinion that the law has not srpired and that vthen
such funds as are nerresaary to oarrg      on are jg-ovidei4by the
Legislature      the law znay reawna operation. The lauguage use&
by the Court in the Interstate Forwarding Coqmny v. Vimyard,
3 s;.‘;.*   (20) 947, 5eemt persunsive of the vioW here token,
*the law remins in full force anb effeot althou& so to speak,
in a stete of hibernation beaause of non-anforoement."

             Therefore, in reply to your            quaetion          number one,
we mat    anmer in the negative.
Conoroble Geoi A. Eight, pa&   4



            'ri'ith
                 raferenoe to yoUr seoond c;uestio-?and t&e
suzzeste8 amendment to sub-seation j, Seotion 6 of Eouse
Bill GE8, we t-&n!: that the l.ast phrase, "for the purgosea
m(: uses more specifiaally set forth in this Act, eta.-
shoulil be zade to ra:xl "for the purposes and GSBS mre
spaclfionlly set forth in Eotiee 35.11 686 of the Forty-
sixth Legisldxre,   Regular Gession'~. %'ith tlds phrase
properly substituted la your proposed qmendrnent we are of
t&e oninion t?t$Itliouae 9111 08e will agaLa become operative
if a&d aze%dzmnt be lnoluded in n Fe-en~ctmmt     of Section 6
in its estiraty published at length.

           Yruatlngthat   the foregolag ikllg answem     your
inquiry, we me

                                      Youys vsry truly